DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed October 21, 2020.
Claims 1-6, 8, 12-17, 19, and 23 have been amended.
Claims 7 and 18 have been cancelled.
Claims 1-6, 8-17, and 19-23 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 112 has been withdrawn in response to the submitted amendments.  
Applicant’s arguments filed October 21, 2020 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following argument:
Here, the particular combination of features and elements recited by the amended claims provide a specific improvement over prior art systems. Specifically, that particular combination of features and elements represents an improvement to maintaining a customer's travel experience in the automated ticket change process by providing the best optimized recommendations according to the customer's initial purchased travel package including travel inventory items and travel services that would otherwise be unavailable and cannot be practically performed in the human mind. See, e.g., Specification, at ¶ [0008]. 
Moreover, the Specification identifies several advantages of using the currently claimed processes over using previous travel service systems that suffer from numerous deficiencies that make them ill-suited for the automated ticket change process as claimed. See, e.g. Id., at [0006]-[0008]. For example, the Specification explains that this disclosure and the processes as claimed fulfill the "need for a travel inventory management computer system capable of maintaining a customer's travel experience in the automated ticket change process by providing the best optimized recommendations according to the customer's initial purchased travel package including travel inventory items and travel services." Id. at ¶ [0008]. For example, the claimed processes "address[es] the failure of conventional reservation systems to identify relationships between existing ancillary services and replacement ancillary services" and provides an improvement over those "conventional reservation systems" by providing a "reservation system 10 [that] may compute and store ancillary service relationship or relevancy rules in a service similarity levels database 84," such that "once a threshold value has been exceeded, the count for a given characteristic-service association may form the basis for a weight associated with a relationship rule, where the characteristic-service association relates a characteristic of a traveler, an existing ticket, and/or an existing ancillary service to a replacement ancillary service. " Id. at ¶ [0053]. Additionally, for example, " if the count for a given characteristic-classification relationship is within a first predefined range, then the machine learning process may set the weight associated with the corresponding relationship rule as a first predetermined value, and if the count for a given characteristic-service relationship is within a second predefined range, then the machine learning process may set a weight associated with the corresponding relationship rule as a second value, and so on." Id.
Examiner respectfully disagrees. The identified improvements argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. The claimed improvement is an improvement to the abstract idea itself by improving the quality of the recommendations rather than providing an improvement to the underlying computer system. The storing of ancillary service relationship information and relevancy information in a database is the use of a database as a tool for storing information that is useful to the underlying abstract idea but does not change the underlying database. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019).

Regarding the previous rejection under 35 USC 101, Applicant presented the following argument:
Similar to the claims held patent eligible by the Federal Circuit in BASCOM, none of the rejected claims merely apply a judicial exception to generic computer components. Rather, each of the rejected claims contain an "inventive" concept that may at least be found in a non- conventional and non-generic arrangement of operations being performed in a specified manner to provide an improved travel reservation system that can maintain a customer's travel experience in the automated ticket change process by providing the best optimized recommendations according to the customer's initial purchased travel package including travel inventory items and travel services. Therefore, even assuming, arguendo, that the claimed invention is allegedly directed to an abstract idea (a point not conceded), the claimed invention integrates the building blocks of human ingenuity into significantly more by applying that alleged judicial exception in a meaningful way, and thus is directed to patentable subject matter.
Examiner respectfully disagrees. The Bascom decision was directed toward filtering internet content. The court in Bascom found that the claims amounted to significantly more than the identified abstract idea of filtering internet content because the claims recited an inventive concept that improved filtering on the internet over the prior art. The identified improvement was determined to be a computer based improvement to a computer based problem rather than merely reciting filtering content with a requirement to perform it on the internet or perform it using generic computer components. In making this determination the court relied on the specification of the patent at issue in Bascom to determine that the claims overcame four specific problems including the problem that current filtering software was vulnerable to a computer literate end user. In the instant case, the claims to not offer an improvement in computer technology similar to the claims found eligible in Bascom.

Regarding the previous rejection under 35 USC 103, Applicant presented the following argument:
Asserted combinations of the relied upon art fail to describe or suggest a process to "simultaneously identify, in response to determining that the existing ticket is exchangeable, a recommendation for a replacement ticket and a recommendation for a replacement service," as recited by amended claim 1. For example, even if properly combinable with Bui, Malviya, and Shaffi (which is not conceded), the cited portions of Thurlow regarding the "simultaneous identify" element (e.g., paragraphs [0020]-[0022] and [0040]), do not teach or suggest a process of identifying the recommendation for the replacement service by (i) "evaluat[ing] availability of the ancillary service," (ii) "construct[ing] a search filter," (iii) "identify[ing] a first and a second replacement service stored within a database based on the category descriptions of both the search filter and the similarity score," (iv) "determin[ing] a first weight for the first replacement service," (v) "determin[ing] a second weight for the second replacement service," (vi) "calculat[ing] a first total cost... and a second total cost," and (vii) "determin[ing], based on a ranking of the first total cost and the second total cost, a recommended replacement service." as claimed. Rather, these portions of Thurlow refer to travel based searches and which host search site will be used to book the travel, e.g., "reissue rules that are applied could be based on where and how an itinerary is changed" (at paragraph [0020]), by "automatically sort[ing] flight candidates based on target fares and available classes of service." (Id. at paragraph [0021]). However, these cited portions of Thurlow regarding building alternate itineraries do not describe a process that identifies a recommendation for a replacement service simultaneously with a recommendation for a replacement ticket. Instead, Thurlow merely discloses a process of finding qualified flight candidates to display to the user an "itinerary and pricing search tool choosing eligible flight candidates associated with lowest target fares to build alternate itineraries." (Id. at paragraph [0020]). Thurlow does not teach or suggest a process of "determin[ing], based on a ranking of the first total cost and the second total cost, a recommended replacement service," where the first total cost and the second total cost are calculated "based on the first weight, the second weight, and a price of the replacement ticket," as claimed in amended claim 1.
Examiner respectfully disagrees. Examiner notes that although Thurlow does not use the words “attribute” or “ancillary service” the ticket in Thurlow does not need to use the same wording as the various service terms as long as their functions are present in the Thurlow reference. According to the broadest reasonable interpretation, the attribute of the existing ticket is changed and would include a change to the flight time as disclosed in Thurlow (Thurlow [0020]). According to the broadest reasonable interpretation, an ancillary service is a service available with a particular ticket and according to the specification is exemplified by things such as “baggage services, meal services, lounge access, extended boarding time, priority boarding, and/or other such ancillary services” (Specification [0037]) and may be included for free with a ticket (Specification [0055]). Examiner notes that an ancillary service that is included as a “free” ancillary service is not treated as a ticket attribute by the instant specification. The instant specification does not separately discuss a class of service (e.g. first class, business, coach) and therefore the specification is silent as to whether the class of service is treated as a ticket attribute or as an ancillary service. Therefore, Examiner has interpreted the ancillary service to include the class of service as discussed in Thurlow. 
As discussed further in the rejection below, Applicant’s remaining arguments are moot in view of the new grounds of rejection necessitated by Applicant’s clarifying amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-6 and 8-11 recite a combination of devices and therefore recite a machine.
Claims 12-17 and 19-22 recite a series of steps and therefore recite a process.
Claim 23 recites a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 12, and 23, as a whole, are directed to the abstract idea of exchanging a ticket with ancillary services, which is a method of organizing human activity and a mental process. The claims recite a methods of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by conducting a product exchange. The claims recite a methods of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by processing an exchange transaction where the business relation is the relationship between a customer who purchased a ticket with ancillary service and the ticket provider. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by evaluating the similarity between tickets and their corresponding ancillary services. The method of organizing human activity or mental process of “exchanging a ticket with ancillary services,” is recited by claiming the following limitations: receiving an exchange request, determining a ticket is exchangeable, identifying a replacement ticket and ancillary service, identifying a recommendation for a replacement ticket, identifying a recommendation for a replacement ancillary service, evaluating the availability of the ancillary service, constructing a search filter, identifying the replacement ancillary service, determine a selection weight of a first replacement, determine a selection weight of a second replacement service, calculate a total cost, rank the replacement services, transmitting the 
With regards to Claims 2-6, 8-10, 13-17, and 19-21, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: comparing ticket and service combinations, determining the ancillary service is irrelevant, refunding or applying a price, determining the ancillary service is relevant, determine a meal service is compatible, determine the ancillary service is included, transmitting an indicator of the ancillary service, determine the ancillary service is not included, transmit a replacement service cost, identify a second replacement ticket and service, identifying a second replacement, locate a second replacement, determine a first score, determine a second score, determine a high score, and transmitting a recommendation.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 12, and 23 recite 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of a travel agent in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing travel agent ticket exchange process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 12, and 23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor, a memory, a database, a user interface, a computer, and a non-transitory computer-readable storage medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), storing and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a processor (Specification [0039]), a memory (Specification [0039]), a database (Specification [0043]), a user interface (Specification [0041]-[0042]), a computer (Specification [0038]), and a non-transitory computer-readable storage medium (Specification [0077]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a user interface. See MPEP 2106.05(f). The claims limit the field of use by reciting ticketing. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 11 and 22, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 8-14, 16-17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurlow et al. (U.S. P.G. Pub. 2008/0027768 A1), hereinafter Thurlow, in view of Drefs (U.S. P.G. Pub. 2010/0312586 A1), hereinafter Drefs, in view of Malviya et al. (U.S. P.G. Pub. 2018/0204265 A1), hereinafter Malviya.

Claim 1. 
Thurlow discloses a system comprising: 
one or more processors (Thurlow [0009]-[0011], [0147]); and 
a memory coupled with the one or more processors (Thurlow [0009]-[0011], [0147]), the memory including instructions that, when executed by the one or more processors, cause the system to: 
receive a request to exchange an existing ticket, wherein an ancillary service is associated with the existing ticket and the request indicates at least one attribute of the existing ticket to be modified (Thurlow [0020], [0024] ticket change request includes gathering class of service criteria); 
determine, in response to receiving the request, that the existing ticket is exchangeable (Thurlow [0020] determine the change cost and the amount of refund that is due; [0031]-[0032] determine flown and unflown segments); 
simultaneously identify, in response to determining that the existing ticket is exchangeable, a recommendation for a replacement ticket and a recommendation for a replacement service by causing the system to: 
(i) identify the recommendation for the replacement ticket based on the at least one attribute of the existing ticket to be modified with the request (Thurlow [0020], [0022] selection criteria; [0021], [0022], [0040] potential flight candidates are selected through search/interface with the schedules and availability database); and simultaneously
(ii) identify the recommendation for the replacement service by causing the system to:
evaluate availability of the ancillary service of the existing ticket with the recommended replacement ticket (Thurlow [0021], [0022], [0040] potential flight candidates are selected through search/interface with the schedules and availability database); 
Regarding the following limitation: 
construct a search filter, wherein the search filter includes a category description for the ancillary service and a similarity score; 
Thurlow discloses searching for flights and including a class of service criteria (Thurlow [0020], [0022] select target fares and classes of service; [0021] assign values to flights and price the best scored flights will become candidates; [0021], [0022], [0040] potential flight candidates are selected through search/interface with the schedules and availability database), however Thurlow does not separately score the similarity, but Drefs does (Drefs [0044] an offer is generated based on satisfaction or dissatisfaction with the previous travel service wherein a passenger who was satisfied with the previous 
One of ordinary skill in the art would have been motivated to include the similarity analysis of Drefs in the selection criteria and determination of potential flight candidates of Thurlow in order to evaluate potential flight candidates based on both the item characteristics and user characteristics thereby providing a recommendation more likely to be selected by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the similarity analysis as taught by Drefs in the system of Thurlow, since the claimed invention is merely a combination of old elements in the art of providing replacement travel items, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Thurlow’s system with the improved functionality to increase the likelihood a user select the recommended flight.
Thurlow, as modified by Drefs, discloses:
identify a first and a second replacement service stored within a database based on the category descriptions of both the search filter and the similarity score, wherein the similarity score represents a value indicating a degree of similarity between the ancillary service and each identified replacement service (Thurlow [0021], [0022], [0040] potential flight candidates are selected through search/interface with the schedules and availability database; [0021] a good flight candidate needs to have the right classes of service); 
Thurlow does not disclose the following limitations, but Drefs does:
determine a first weight for the first replacement service, wherein the first weight represents a first probability based on historical data indicating that the user will select the replacement ticket with the first replacement service (Drefs Fig. 4; [0044] an offer is generated based on satisfaction or dissatisfaction with the previous travel service; [0058] past travel services included in customer profile may record information such as original reservations; [0067] variables to determine offer amount; [0068] each variable is weight to represent how heavily the variable should be emphasized; [0069] select a travel offer; [0070] use weights to calculate offer amount);
determine a second weight for the second replacement service, wherein the second weight represents a second probability based on historical data indicating that the user will select the replacement ticket with the second replacement service (Drefs Fig. 4; [0044] an offer is generated based on satisfaction or dissatisfaction with the previous travel service; [0058] past travel services included in customer profile may record information such as original reservations; [0067] variables to determine offer amount; [0068] each variable is weight to represent how heavily the variable should be emphasized; [0069] select a travel offer; [0070] use weights to calculate offer amount); 
One of ordinary skill in the art would have recognized that applying the known technique of weighting travel options based on historical data about a customer of Drefs to Thurlow would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Drefs to the teaching of Thurlow would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such weighting services differently based on customer preferences. Further, applying 
Regarding the following limitation:
calculate a first total cost for the first replacement service combined with the replacement ticket and a second total cost for the second replacement service combined with the replacement ticket based on the first weight, the second weight, and a price of the replacement ticket; and
Thurlow discloses calculating the total cost of a candidate flight for each replacement ticket combined with the correct class of service (Thurlow [0021] a good flight candidate needs to have the right classes of service; [0023], [0025], [0032] choose candidates with the lowest target fares; [0020], [0024] ticket change request includes gathering class of service criteria; [0047] lowest add/highest refund results). However, Thurlow does not calculate the cost using the first weight and the second weight, but Drefs does (Drefs [0067] variables to determine offer amount; [0068] each variable is weight to represent how heavily the variable should be emphasized; [0069] select a travel offer; [0070] use weights to calculate offer amount).
One of ordinary skill in the art would have recognized that applying the known technique of determining an offer based on the weighting of travel options based on historical data about a customer of Drefs to Thurlow would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Drefs to the teaching of Thurlow would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such calculation of a price based on the weights for individual passengers. Further, applying weighting to the cost of Thurlow, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a more efficient upselling by 
Thurlow, as modified by Drefs, discloses:
determine, based on a ranking of the first total cost and the second total cost, a recommended replacement service (Thurlow [0021] a good flight candidate needs to have the right classes of service; [0023], [0025], [0032] choose candidates with the lowest target fares; [0020], [0024] ticket change request includes gathering class of service criteria; [0047] lowest add/highest refund results); 
transmit, to a user interface, the recommendation for the replacement ticket together with the recommended replacement service (Thurlow [0021] best results can be sorted to offer the customer the best alternates); and 
Thurlow does not disclose the following limitation, but Malviya does:
after a notification is received indicating that the replacement ticket and the recommended replacement service have been selected by a user at the user interface, update the database by increasing the value of the similarity score of the recommended replacement service (Malviya [0033]-[0034] travel products; [0037] use machine learning to update the ranking of recommended products).
One of ordinary skill in the art would have been motivated to include the machine learning adjustment of recommended products in the system of Thurlow in order to reduce bad recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date to include machine learning adjusted recommendations as taught by Malviya in the system of Thurlow, since the claimed invention is merely a combination of old elements in the art of shopping for travel items, and in the combination each element merely would have performed the same function as 

Claim 2. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 1, as shown above. Additionally, Thurlow discloses wherein a price is associated with the ancillary service (Thurlow [0020] determine the change cost and the amount of refund that is due; [0020], [0024] ticket change request includes gathering class of service criteria), and the instructions cause the system to evaluate the availability of the ancillary service with the replacement ticket by causing the system to: 
compare a first combination between the ancillary service and the existing ticket against a second combination of the replacement ticket and the first replacement service (Thurlow [0020] determine the change cost and the amount of refund that is due; [0020], [0024] ticket change request includes gathering class of service criteria); 
determine that the ancillary service is irrelevant to the replacement ticket based on the comparison between the first combination and the second combination (Thurlow [0020] determine the change cost and the amount of refund that is due; [0020], [0024] ticket change request includes gathering class of service criteria); and 
in response to the ancillary service being determined to be irrelevant to the replacement ticket, either refund the price or apply the price towards another ancillary service (Thurlow [0020] determine the change cost and the amount of refund that is due; [0020], [0024] ticket change request includes gathering class of service criteria).

Claim 3. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 1, as shown above. Additionally, Thurlow discloses wherein the instructions cause the system to 
evaluate the availability of the ancillary service with the replacement ticket by causing the system to: determine that the ancillary service is relevant to the replacement ticket based on at least one relevancy check (Thurlow [0021] a good flight candidate needs to have the right classes of service).

Claim 5. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 1, as shown above. Additionally, Thurlow discloses wherein the instructions, when executed by the one or more processors, further cause the system to: 
determine that the ancillary service of the existing ticket is included with a price of the replacement ticket (Thurlow [0020], [0021] [0025], [0028], [0047] determine the change cost and the amount of refund that is due; [0020], [0024] ticket change request includes gathering class of service criteria); and 
transmit, to the user interface, an indicator that the first replacement service is included with the price of the replacement ticket in response to the ancillary service of the existing ticket being determined to be included with the price of the replacement ticket, wherein the indicator is either a notice or a flag (Thurlow [0020], [0021], [0025], [0028], [0047] determine the change cost and the amount of refund that is due; [0020], [0024] ticket change request includes gathering class of service criteria; [0021], [0025], [0028], [0048] best results displayed).

Claim 6. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 1, as shown above. Additionally, Thurlow discloses wherein the instructions, when executed by the one or more processors, further cause the system to: 
determine that the ancillary service of the existing ticket is not included in a price of the replacement ticket (Thurlow [0020], [0021] [0025], [0028], [0047] determine the change cost and the amount of fare differences and fees that are due; [0020], [0024] ticket change request includes gathering class of service criteria); and 
transmit, to the user interface, a cost associated with the first replacement service in response to the ancillary service of the existing ticket being determined to be not included in the price of the replacement ticket (Thurlow [0020], [0021], [0025], [0028], [0047] determine the change cost and the amount of fare differences and fees that are due; [0020], [0024] ticket change request includes gathering class of service criteria; [0021], [0025], [0028], [0048] best results displayed).

Claim 8. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 1, as shown above. Additionally, Thurlow discloses wherein the instructions, when executed by the one or more processors, further cause the system to: 
in response to determining that the ancillary service of the existing ticket is not applicable with the first replacement ticket (Thurlow [0021] a good flight candidate needs to have the right classes of service), simultaneously identify a second replacement ticket and a second replacement service by causing the system to: 
identify a second recommendation for the first replacement ticket, wherein the second recommendation is based on the at least one attribute of the existing ticket to be modified with the request  (Thurlow [0020], [0022] selection criteria; [0021], [0022], [0040] potential flight candidates are selected through search/interface with the schedules and availability database); and 
locate the second replacement service stored within the database based on the category descriptions of both the search filter and the similarity score (Thurlow [0021], [0022], [0040] potential flight candidates are selected through search/interface with the schedules and availability database; [0021] a good flight candidate needs to have the right classes of service).

Claim 9. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 8, as shown above. Additionally, Thurlow discloses wherein the instructions, when executed by the one or more processors, further cause the system to: 
determine a first score for the recommendation for the first replacement ticket together with the first replacement service, wherein the first score is based on a criteria (Thurlow [0021], [0023], [0025] repricing each alternate itinerary); 
determine a second score for the recommendation for the second replacement ticket together with the second replacement service, wherein the second score is based on the criteria (Thurlow [0021], [0023], [0025] repricing each alternate itinerary); and 
determine a high score by comparing the first score and the second score together, wherein the high score indicates a best recommendation for a replacement ticket together with a replacement service (Thurlow [0021] a good flight candidate needs to have the right classes of service; [0023], [0025], [0032] choose candidates with the lowest target fares; [0020], [0024] 

Claim 10. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 9, as shown above. Additionally, Thurlow discloses wherein the instructions, when executed by the one or more processors, further cause the system to: 
transmit, to the user interface, the best recommendation along with an indicator that informs the user that the best recommendation includes the high score (Thurlow [0021] best results can be sorted to offer the customer the best alternates).

Claim 11. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 10, as shown above. Additionally, Thurlow discloses wherein the criteria indicates:
a solution having lowest cost and a minimum set of services (Thurlow [0021] a good flight candidate needs to have the right classes of service; [0023], [0025], [0032] choose candidates with the lowest target fares; [0020], [0024] ticket change request includes gathering class of service criteria; [0047] lowest add/highest refund results), 
a solution having lowest cost and a same level of service as the existing ticket (Thurlow [0021] a good flight candidate needs to have the right classes of service; [0023], [0025], [0032] choose candidates with the lowest target fares; [0020], [0024] ticket change request includes gathering class of service criteria; [0047] lowest add/highest refund results), or 
a compromise between cost and a level of service (Thurlow [0021] a good flight candidate needs to have the right classes of service; [0023], [0025], [0032] choose candidates 

Claim 12. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 12 as shown above in claim 1.

Claim 13. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 13 as shown above in claim 2.

Claim 14. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 14 as shown above in claim 3.

Claim 16. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 16 as shown above in claim 5.

Claim 17. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 17 as shown above in claim 6.

Claim 19. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 19 as shown above in claim 8.

Claim 20. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 20 as shown above in claim 9.

Claim 21. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 21 as shown above in claim 10.

Claim 22. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 22 as shown above in claim 11. 

Claim 23. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 23 as shown above in claim 1.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurlow in view of Drefs and Malviya further in view of Shaffi (U.S. P.G. Pub. 2018/0204146 A1), hereinafter Shaffi.

Claim 4. 
Thurlow in view of Drefs and Malviya teaches all of the elements of claim 1, as shown above. However, Thurlow does not disclose the following limitation, but Shaffi does:
wherein the ancillary service represents a meal service, the first replacement service is a replacement meal service (Shaffi [0037] rebook special service requests for passengers like meal preference and seat preference as per the original flight sector), and the instructions cause the system to 
transmit, to the user interface, the replacement ticket together with the first replacement service by causing the system to: determine that the meal service is compatible with the replacement ticket based on a departure time and an arrival time of an itinerary associated with the replacement ticket (Shaffi [0037] rebook special service requests for passengers like meal preference and seat preference as per the original flight sector).
One of ordinary skill in the art would have been motivated to include rebooking user preference as taught by Shaffi when rebooking user tickets in Thurlow in order to reduce the amount of work required by a rebooking customer which increases customer satisfaction. It would have been obvious to one of ordinary skill in the art before the effective filing date to include rebooking user preferences as taught by Shaffi in the system of Thurlow, since the claimed invention is merely a combination of old elements in the art of shopping for travel items, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Thurlow’s system with the improved functionality to reduce the amount of input required by a rebooking customer.

Claim 15. 
Thurlow in view of Drefs, Malviya, and Shaffi teaches all of the elements of claim 15 as shown above in claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT M TUNGATE/Examiner, Art Unit 3628